Citation Nr: 1003247	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-38 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right shoulder disability.

2.  Entitlement to an effective date earlier than August 4, 
2005, for the award of a 10 percent evaluation for scars, 
status post laparotomy and abdomen, base of anterior neck, 
chest, left lower leg, and right upper arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  In an April 1992 rating decision, the RO denied 
entitlement to service connection for a right shoulder 
disability.  That decision is final.

2.  In a January 2005 rating decision, the RO denied 
reopening the claim for entitlement to service connection for 
a right shoulder disability.  That decision is final.

3.  The evidence received since the January 2005 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a right shoulder disability or raise a 
reasonable possibility of substantiating the claim.

4.  The Veteran filed a claim for increase for scars, status 
post laparotomy and abdomen, base of anterior neck, chest, 
left lower leg, and right upper arm on August 4, 2005.

5.  Prior to August 4, 2005, the evidence does not establish 
that the service-connected scars, status post laparotomy and 
abdomen, base of anterior neck, chest, left lower leg, and 
right upper arm met the criteria for a 10 percent evaluation.  




CONCLUSIONS OF LAW

1.  The April 1992 and January 2005 rating decisions, denying 
service connection for a right shoulder disorder and denying 
reopening the claim for service connection for a right 
shoulder disorder, respectively, are final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a right shoulder 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).

2.  The criteria for an effective date prior to August 4, 
2005, for the award of a 10 percent evaluation for scars, 
status post laparotomy and abdomen, base of anterior neck, 
chest, left lower leg, and right upper arm have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Code 7802 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in August 2005 (two letters) of the information and evidence 
needed to substantiate and complete a claim involving 
reopening a previously-denied claim and a increased rating.  
VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claims on appeal.  Specifically, VA did not inform the 
Veteran of how disability evaluations and effective dates are 
assigned until June 2006.  The claims were readjudicated in a 
November 2006 statement of the case.  Thus, there has been no 
prejudice to the Veteran.  

With respect to a request to reopen a previously-denied 
claim, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  It is arguable whether the 
Veteran was provided appropriate information and evidence 
necessary to reopen the claim of entitlement to service 
connection for a right shoulder disorder.  For example, in 
the August 2005 letter, the RO informed the Veteran that his 
claim had been denied "because evidence submitted was not 
new and material.  Therefore, the evidence you submit must 
relate to that fact."  The RO attempted to correct the 
notice in a February 2006 letter.  There, the RO stated that 
his claim had been previously denied because the Veteran's 
service treatment records did not show "service connection 
between the current condition and military service.  
Therefore, the evidence you submit must relate to this 
fact."

However, the Board finds the Veteran has not been prejudiced 
by these imperfect letters because it is clear the Veteran 
has actual knowledge of the evidence needed to reopen his 
claim.  The Veteran's claim had been previously denied in 
1992 because VA determined that the Veteran had a pre-
existing right shoulder disability that was not aggravated 
during service.  Thus, in order to reopen the claim, the 
Veteran would need to submit evidence showing that his right 
shoulder disability (the Veteran does not dispute that he had 
a right shoulder disability prior to service) was aggravated 
during service.  In his November 2006 VA Form 9, Appeal to 
the Board, he argued that his disability was aggravated in 
service.  This establishes that the Veteran understands what 
kind of evidence is needed to reopen the claim.  

As to the claim for an earlier effective date for the award 
of a 10 percent evaluation, prior to the rating decision on 
appeal, the RO informed the Veteran of the evidence necessary 
to establish a higher rating for a service-connected 
disability.  Once the Veteran disagreed with the effective 
date, VA properly issued a statement of the case informing 
the Veteran of how to establish an earlier effective date.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, which involved obtaining multiple VA treatment 
records.  VA examinations were not provided with either 
claim, and the Board finds that VA was under no duty to 
provide examinations.  As to the claim involving the right 
shoulder, providing a VA examination in a new and material 
evidence claim can only be considered if new and material 
evidence is actually presented or secured.  38 C.F.R. § 
3.159(c)(4)(iii) (2009).  The Board finds that the Veteran 
has not presented new and material evidence in this claim; 
therefore, a VA examination was not required.  As to the 
claim for an earlier effective date for the 10 percent 
evaluation, such claim does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2009).

The Board notes that the claims were last adjudicated in 
November 2006.  Additional evidence has been associated with 
the claims file; however, none of it is relevant to the two 
issues on appeal.  Thus, the issuance of a supplemental 
statement of the case was not required.


II.  Analysis-New and Material Evidence

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
 38 U.S.C.A. § 1110.  Generally, there must be competent 
evidence of (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992).
 
A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim has been previously 
denied and that decision is final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.
 
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 
 If it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently-submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact. 
 Id.   
 
The Veteran was originally denied entitlement to service 
connection for a right shoulder disability in April 1992.  
The evidence of record at that time were the service 
treatment records and November 1991 VA examination and x-ray 
reports.  The service treatment records showed the Veteran 
had undergone a Bristow procedure on his right shoulder in 
December 1986 (the Veteran entered service in June 1987).  
During service, he complained on multiple occasions of right 
shoulder pain and was given a physical profile several times 
pertaining to his right shoulder  At separation, clinical 
evaluation of the right upper extremity was normal.  The 
November 1991 VA examination report showed the Veteran had 
full range of motion in the right shoulder and no evidence of 
atrophy about the shoulder girdle or arm.  X-rays taken of 
the right shoulder at that time showed a deformity of the 
humeral head compatible with chronic recurrent dislocation 
and an orthopedic screw extending into the glenoid process 
from previous surgery.

In the April 1992 rating decision, the RO found that the pre-
existing right shoulder disability was not permanently 
aggravated while on active duty and denied the claim.  The 
Veteran was informed of this decision in May 1992, including 
his appeal rights, and he did not appeal the decision.  That 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
At the time of the January 2005 rating decision, the 
additional evidence received included VA treatment records 
showing that the Veteran had undergone a right shoulder 
arthroscopy in November 2003 and complained about right 
shoulder pain in May 2004, reporting the onset of such one 
and one-half years ago (hence, 2002 or 2003).  In a December 
2004 medical opinion, a VA examiner stated that it was his 
opinion that the Veteran's current condition was as likely as 
not aggravated by the surgery while on active duty.  In the 
January 2005 rating decision, the RO essentially dismissed 
the medical opinion because it was not supported by the 
facts.  (The Veteran's surgery occurred prior to entrance 
into service.)  The Veteran was notified of this 
determination in February 2005, to include his appeal rights.  
The Board finds the Veteran did not appeal that 
determination.  The reasons follow.

In the February 2005 notification letter, the RO specifically 
told the Veteran that if he disagreed with the decision, he 
should write to the RO and tell it why.  In an August 2005 
memo from the Disabled American Veterans, the representative 
stated the Veteran was seeking service connection for a right 
shoulder condition due to aggravation.  There is nothing in 
that memo to indicate the Veteran was disagreeing with a 
rating decision.  See 38 C.F.R. § 20.201 (2009) (defining a 
notice of disagreement as a written communication from the 
Veteran or his/her representative expressing dissatisfaction 
or disagreement with an adjudicative determination and a 
desire to contest the result).  The Veteran's representative 
is experienced in the appeal process, and the Board finds 
that had the Veteran or the representative intended to appeal 
the January 2005 rating decision, such would have been 
indicated on the August 2005 memo.

The RO issued a VCAA letter on August 31, 2005, in response 
to the August 2005 claim, and informed the Veteran, "You 
were previously denied service connection for a right 
shoulder condition.  You were notified of the decision on 2-
8-05.  The appeal period for that decision has not expired."  
(Bold and italics in original.)  There is nothing in the 
claims file from the Veteran indicating a disagreement with 
the January 2005 rating decision.  Instead, after the RO 
issued the January 2006 rating decision on appeal, the 
Veteran's representative submitted a statement indicating the 
Veteran had come "in in response to [the] rating decision 
dated 1/11/06."  The representative requested that VA obtain 
additional VA treatment records.  

Additionally, in the Veteran's notice of disagreement, 
submitted by the Disabled American Veterans in May 2006, he 
indicated he was disagreeing with the January 11, 2006, 
rating decision, which determined the Veteran had not 
submitted new and material evidence to reopen the claim for 
entitlement to service connection for a right shoulder 
disability.  

For the above reasons, the Board finds that the January 2005 
rating decision became final in the absence of the Veteran 
initiating an appeal within one year of the rating decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the January 2005 rating decision, the additional 
relevant evidence associated with the claims file are VA 
treatment records and the Veteran's written contentions.  An 
April 2005 VA treatment record indicates the Veteran reported 
his right shoulder was not doing well.  The examiner noted 
that the Veteran had a right shoulder problem prior to 
service but was enlisted with knowledge of the prior surgery.  
Other than this, the additional evidence merely confirms a 
fact that was of record at the time of the last rating 
decision-that the Veteran entered service with a right 
shoulder disability and has current right shoulder problems.  
The Veteran has not cured the defect of the lack of evidence 
of aggravation of a right shoulder disorder while in service.  
The Veteran's own contentions that his disability was 
aggravated during service were of record at the time of the 
prior denials.  

The service treatment records show that the Veteran 
complained multiple times of right shoulder pain.  However, 
at discharge there were no clinical findings pertaining to 
the right shoulder.  Additionally, the November 1991 VA 
examination report shows no clinical findings.  The first 
showing of any right shoulder problems after discharge from 
service was the November 2003 arthroscopy, which is well over 
10 years after discharge from service.  See Maxson v. West, 
12 Vet. App. 453 (1999) (service aggravation may be rebutted 
by the absence of medical treatment of the claimed condition 
for many years after service).  That evidence was previously 
considered at the time of the January 2005 rating action.  
Hence, the Board concludes that none of the evidence 
associated with the claims file since the January 2005 rating 
decision is new and material.  The claim to reopen is denied.


III.  Analysis-Earlier Effective Date 

Service connection for scars, status post laparotomy and 
abdomen, base of anterior neck, chest, left lower leg, and 
right upper arm was granted by means of an April 1992 rating 
decision and assigned a noncompensable evaluation.  In the 
January 2006 rating decision on appeal, the RO awarded a 
10 percent evaluation, effective August 4, 2005.  In 
assigning the effective date, the RO stated this was the date 
of the Veteran's claim for increase.  The Veteran argues he 
warrants an effective date going back to November 2003.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (emphasis added); 38 C.F.R. § 3.400.  
An effective date for a claim for increase may be granted 
prior to the date of claim if it is factually ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997).

The issue before the Board is whether the Veteran's service-
connected scars, status post laparotomy and abdomen, base of 
anterior neck, chest, left lower leg, and right upper arm 
warranted a 10 percent evaluation prior to August 4, 2005.  
The RO has evaluated the Veteran's disability under 
Diagnostic Code 7802.  See 38 C.F.R. § 4.118, Diagnostic Code 
7802.  The Board will consider all relevant Diagnostic Codes.

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part. 38 C.F.R. § 
4.118. 

The provisions of some of these Diagnostic Codes changed as 
of October 2008.  Because the time period involved is prior 
to this date, the changes do not apply to this claim.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an earlier effective date for the award of a 
10 percent evaluation for scars, status post laparotomy and 
abdomen, base of anterior neck, chest, left lower leg, and 
right upper arm no matter which Diagnostic Code is applied.  
Based on the Board's review of the evidence of record, prior 
to August 4, 2005, there is no evidence of deep scars causing 
limited motion, see Diagnostic Code 7801, superficial scars 
that did not cause limited motion in an area or areas of 144 
square inches or more, see Diagnostic Code 7802, superficial 
unstable scars, see Diagnostic Code 7803, superficial scars 
that are painful on examination, see Diagnostic Code 7804, or 
scars that cause limitation of motion to the area affected, 
see Diagnostic Code 7805.  

For example, in the Veteran's September 2004 claim for 
increase, he stated only that his scars were expanding and 
were much more noticeable than he was initially rated.  He 
made no mention of any symptoms associated with the scars.  
An October 2004 VA examination report shows that the examiner 
stated, "The patient states that these scars are not painful 
or hindering in any[] way[;] however, [they] are unsightly."  
Upon physical examination, the examiner stated that the scar 
on the inferior portion of the deltoid was 2 inches long, 
which was nontender to palpation.  A scar on the 
chest/abdomen was 1.5 inches long and nontender and well 
healed.  A one-inch scar at the base of the neck was also 
well healed and nontender.  The large 10-inch scar from the 
laparotomy with another transverse scar approximately 
8 inches long were both nontender and well healed.  The scar 
on the leg, which was approximately 5 inches long, was well 
healed and nontender.  The examiner stated the Veteran's 
scars were "asymptomatic at this time" but noted they were 
"unsightly in appearance."  Thus, neither the Veteran's own 
statements at the October 2004 VA examination nor the VA 
examiner's clinical findings establish that the Veteran's 
scars warrant a compensable evaluation under any of these 
Diagnostic Codes.  

The RO has chosen to evaluate the scars as one disability, 
even though it appears that based on the provisions of 
Diagnostic Code 7802, his scars are in widely separated areas 
and likely should be rated separately.  Nevertheless, this 
does not impact the noncompensable evaluation prior to August 
4, 2005 (or the current 10 percent evaluation), as the 
Veteran's scars whether rated separately or together do not 
comprise an area of 144 square inches.  In order to obtain 
the 10 percent evaluation, the scars must comprise an area of 
144 square inches or greater.  The RO appears to have granted 
the 10 percent evaluation because of the Veteran's complaints 
of paresthesia at the time of the November 2005 VA 
examination.  The Veteran did not report such symptoms at the 
October 2004 VA examination (and the Board does not find the 
Veteran's later complaints credible).  The October 2004 VA 
examination was thorough in examining the Veteran's scars, 
and the Veteran's own statements at that time indicated that 
his scars were asymptomatic.  Thus, even if the Veteran's 
claim had been pending as early as November 2003, prior to 
August 4, 2005, the preponderance of the evidence, both 
medical and lay, is against a finding that the Veteran's 
scars, either rated separately or as one disability, 
warranted any more than a noncompensable evaluation.

The Board has considered whether the service-connected scars 
would warrant an extraschedular evaluation.  There is nothing 
in the record to indicate that the Veteran's scars, prior to 
August 4, 2005, met the criteria needed for consideration of 
an extraschedular evaluation.  See 38 C.F.R. § 3.321 (2005).

For the above-described reasons, the Board concludes the 
preponderance of the evidence is against an earlier effective 
date for the award of the 10 percent evaluation for scars, 
status post laparotomy and abdomen, base of anterior neck, 
chest, left lower leg, and right upper arm.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2009).




ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a right 
shoulder disability.  The claim is denied.

A effective date earlier than August 4, 2005, for the award 
of a 10 percent evaluation for scars, status post laparotomy 
and abdomen, base of anterior neck, chest, left lower leg, 
and right upper arm is denied.



________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


